Citation Nr: 1333512	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for vascular disability of the lower extremities.

2. Entitlement to a rating for residuals of a deviated septum, to include sinusitis, in excess of 10 percent.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1971.

This issue of entitlement to service connection for varicose veins comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2010.  A statement of the case was issued in October 2011, and a substantive appeal was received in November 2011.

The issue of entitlement to a rating for residuals of a deviated septum, to include sinusitis, in excess of 10 percent comes before the Board on appeal from a December 2012 rating decision.  The Veteran's notice of disagreement was received in December 2012.  A statement of the case was issued in May 2013, and a substantive appeal was received in May 2013.

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records not found within the physical claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for varicose veins, which he contends began during active duty, and an increased rating in excess of 10 percent for his service-connected residuals of a deviated septum, to include sinusitis.  Additional evidentiary development is necessary in both claims.  

Varicose Veins

In December 2007, a private physician diagnosed the Veteran with superficial vein thrombosis (SVT) in the right greater saphenous vein located at his mid-calf.  There was no evidence of deep vein thrombosis (DVT).  The RO did not provide the Veteran with a medical examination to determine the etiology of the Veteran's SVT.  In his October 2010 notice of disagreement and November 2011 substantive appeal, the Veteran asserted he had varicose veins while in service and received treatment for the disorder at the time.  The Veteran is competent to report that he had varicose veins in service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board notes that while the Veteran's November 1971 separation exam report indicated his vascular system and lower extremities were normal and service treatment records did not indicate that the Veteran was treated for varicose veins, he did seek treatment for right leg injuries on multiple occasions while in service, including for trauma to his right ankle in February 1971 and a laceration on his right ankle in September 1971.  While the Veteran is competent to state that he had varicose veins, he is not competent to provide the etiology.  As such, a medical examination is necessary to determine whether or not the Veteran's current vascular disorders of the lower extremities are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (2002), 38 C.F.R. § 3.159(c)(4)(i) (2013).  

Residuals of a Deviated Septum, to Include Sinusitis

In a June 2010 letter, a private physician of the SSM DEPAUL MEDICAL GROUP indicated that the Veteran had a deviated septum that was causing him health problems.  In a March 2012 letter, the same physician indicated that the Veteran was under his care and had been diagnosed with chronic sinusitis, which causes the Veteran sinus infections.  The letters provided no explanation of the diagnoses and no detail regarding the Veteran's symptoms.  The private physician's treatment records have not been associated with the claims file.  

In his May 2013 substantive appeal, the Veteran indicates that he does not seek treatment with the VA because he has not received proper treatment.  He asserts that his private physician has indicated that his condition has worsened.  The private physician's treatment records bear on the probative value of his statements to the VA, and additional clarification should be sought.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Though the Veteran is ultimately responsible for obtaining non-Federal evidence that may be used to support his appeal, the Board finds that additional efforts to obtain his private records not associated with the claims file should be made on remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (explaining that the VCAA duty to assist is not a one-way street).

The Board notes that during the Veteran's most recent VA examination of his nose and throat in October 2012, the examiner indicated that there were no records available for review.  Because further development is necessary and because the Veteran asserts that the service-connected disability in question has undergone an increase in severity since his last VA examination in October 2012, the prior VA examination may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from the SSM DEPAUL MEDICAL GROUP in Maryland Heights, Missouri. The RO should attempt to obtain copies of all pertinent outstanding records. All identified private treatment records should be requested directly from the healthcare providers. At least one follow-up request must be made if a response is not received to the initial request for records.  

In the alternative, the Veteran should be given the opportunity to submit any supporting evidence/opinion from his private physician regarding any increase in severity of his service-connected residuals of deviated septum, to include sinusitis, alluded to by the Veteran in his May 2013 substantive appeal.

2.  The Veteran should then be scheduled for a VA vascular examination to determine whether he currently suffers from vascular disability of the lower extremities and, if so, to obtain a medical opinion as to whether they are related to service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported, to include whether or not the Veteran has varicose veins and, if so, whether or not the disorder is related to service.  

The examiner is requested to respond to the following:

(a)  If the Veteran has varicose veins, is it at least as likely as not (a 50% or higher degree of probability) that the disorder is causally related to service?

Detailed reasons for all opinions should be provided

3. The Veteran should also be scheduled for an appropriate VA medical examination to determine the current severity of his service-connected residuals of deviated septum, to include sinusitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported, to include the current nature and severity of the Veteran's service-connected residuals of a deviated septum.

The examiner should identify and describe the nature, frequency and severity of all current symptoms of the residuals of the deviated septum, to include sinusitis, to allow for application of VA rating criteria.    

4.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the RO should return the report/opinion to the examiner for an addendum.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to service connection for varicose veins and entitlement to a rating for residuals of a deviated septum, to include sinusitis, in excess of 10 percent.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

